Detailed Action
Rejoinder
Claims 8-12 are hereby rejoined.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Jared Dujack, Reg. No. 72,646 on October 19, 2021.
Cancel claims 13-14
Amend claims 8 and 12, presented on August 25, 2021 as follows:
8.  (Currently Amended) A machining assembly comprising:
	a support configured to hold a bearing ring of a wind turbine during a machining procedure, wherein the bearing ring is an outer ring of the wind turbine bearing;
a machining tool arranged to remove material from a machining surface of the bearing ring; and
a control unit configured to (1) identify a local hard zone on a surface of the bearing ring and (2) remove material from the surface such that a bearing ring thickness in the local hard zone is less than a bearing ring thickness outside the local hard zone.



12. (Currently Amended) The machining assembly according to claim 8, further comprising a shim the local hard zone.

Allowable Subject Matter
Claims 1-12 and 15-19 are allowed.
The following is a statement of reasons for allowance.  The prior art teaches wind turbine bearings and teaches the concept of identifying local hard zones.  The prior art does teach some ameliorative methods for addressing such hard zones.  But this prior art alters the shape of the inner bearing ring.  The prior art does not teach identifying hard zones and then machining the outer bearing ring, only in a region of a local hard zone, to create a thinner region in the bearing.  No does the prior art teach controllers and computers configured (which is interpreted to mean the presence of either software or firmware specifically programmed for this specific purpose without any modification) to perform the above steps.  Thus, independent claims 1, 8, and 15 are allowable.  All other claims are allowable based on their dependence.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726